Citation Nr: 1637472	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  09-19 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased initial rating for diabetes mellitus, with hypertension and subjective complaints of blurred vision, rated as 20 percent disabling prior to June 17, 2010, and 40 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	Douglas E. Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1988 to September 1988, February 1991 to March 1991, and January 1992 to October 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In that decision, the RO granted the Veteran's claim for benefits pursuant to 38 U.S.C.A. § 1151 (West 2014) and thereby established service connection for diabetes mellitus, effective September 1, 2006.  Subsequently, a September 2010 rating decision granted an increased disability rating of 40 percent for the Veteran's diabetes mellitus, with hypertension and subjective complaints of blurred vision, effective June 17, 2010.

This matter was previously before the Board in June 2013, when it was remanded to provide the Veteran a travel board hearing.  In August 2014, the Veteran testified at a travel board hearing before the undersigned Veterans' Law Judge.  A transcript of this hearing is associated with the claims file.

In October 2014, the Board remanded this matter for additional development.  Unfortunately, for the reasons discussed below, there has not been substantial compliance with the Board's October 2014 remand directives.  For that reason, the appeal must again be remanded.  Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of entitlement to service connection for a right knee disability was referred back to the Agency of Original Jurisdiction (AOJ) in the October 2013 remand.  To date, that matter has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board finds that there has not been substantial compliance with the October 2014 remand directives.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, the development specified in the Board's prior remand must be conducted prior to adjudication.

In pertinent part, the October 2014 remand directed that the Veteran be provided a comprehensive VA examination to determine the current severity of his diabetes mellitus and all associated complications, including, but not limited to, hypertension, erectile dysfunction, peripheral neuropathy, and subjective complaints of blurred vision.  The Veteran was provided a VA diabetes examination in March 2015.  An addendum opinion was obtained in July 2015.  Even taken in combination, the examination report and addendum opinion are inadequate for adjudicating the claim.  

With regard to the March 2015 VA examination report, it contained numerous internal inconsistencies regarding which of the Veteran's comorbid disorders were related to his diabetes.  Specifically, on the diabetes disability benefits questionnaire (DBQ), the examiner checked the boxes to indicate that the Veteran had retinopathy, erectile dysfunction, cardiac condition, hypertension, skin conditions, and eye conditions other than diabetic retinopathy that were at least as likely as not caused or aggravated by his diabetes.  In the heart conditions DBQ, the examiner noted that the Veteran required cardiac catheterization in 2008, but did not presently have or ever had a heart condition.  In the hypertension DBQ, the examiner stated that the Veteran had borderline hypertension during service but that his blood pressure had been persistently high since he was diagnosed with diabetes.  In the skin disease DBQ, the examiner diagnosed the Veteran with dry skin, but did not address the etiology of that diagnosis or acknowledge the Veteran's service-connected tinea pedis, which was granted service connection as secondary to the Veteran's diabetes.  In the male reproductive conditions DBQ, the examiner diagnosed the Veteran with erectile dysfunction and a voiding dysfunction.  The examiner stated the etiology of both these conditions was attributable to the Veteran's diabetes.  Later in the opinions section of the DBQ, the same examiner stated the complications of diabetes usually occur approximately five years after diagnosis.  In the Veteran's case there was no evidence of cardiac effects or skin conditions related to diabetes.  Additionally, his hypertension and erectile dysfunction occurred three years after his diabetes was diagnosed, therefore it could be reasonably asserted that they are not due to his diabetes. 

An addendum opinion, from a different examiner, was obtained in July 2015 to reconcile the inconsistencies in the March 2015 examination report.  The examiner opined that it was less likely as not that the Veteran had a cardiac condition, hypertension, a skin condition, eye condition, or erectile dysfunction caused or aggravated by his diabetes.  In support of that opinion the examiner stated that the Veteran's medical records did not document that his diabetes caused secondary erectile dysfunction, cardiac condition, hypertension, skin condition, or an eye condition.  The examiner further opined that the Veteran's cardiac condition and hypertension were not aggravated beyond their normal progression.  In support of his conclusion, the examiner stated that the Veteran's erectile dysfunction pre-dated his diabetes and was not caused by his diabetes and that there was no evidence that the Veteran's hypertension was caused or aggravated by his diabetes.  

The Board finds that the March 2015 VA examination is internally inconsistent and therefore is inadequate.  The Board also finds that the July 2015 addendum opinions are inadequate because the examiner either provided no rationale or provided a conclusory rationale that did not address any of the positive evidence of record, including the March 2014 examiner's opinions or the Veteran's lay statements concerning his diabetes complications.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative).  See also Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (noting that an opinion is considered probative if it is definitive and supported by detailed rationale).  Moreover, neither examiner acknowledged that the September 2010 rating decision already encompassed the Veteran's hypertension within his disability rating for diabetes, or evaluated the severity of the Veteran's tenia pedis, which was established as secondary to the Veteran's diabetes.  Per 38 C.F.R. § 4.119, Diagnostic Code 7913, Note 1 (2015), separately compensable complications of diabetes should be evaluated.  The March 2015 examination report and July 2015 addendum opinion are insufficient for evaluating the Veteran's diabetes and separately compensable complications.  Accordingly, the Veteran must be provided an adequate VA examination.

On remand the Board obtained updated VA treatment records dated through August 11, 2015.  However, a VA telephone note dated August 11, 2015, indicated that the Veteran scheduled an appointment for an A1C and comprehensive metabolic panel up in September 2015.  As these test results and any ensuing response to the lab results are pertinent to the Veteran's claim, on remand all outstanding VA treatment records must be obtained and associated with the record. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records for the Veteran dated from August 2015 to present.  All attempts to obtain these records should be documented in the claims file.

2.  Provide the Veteran a VA Form 21-4142, Authorization and Consent to Release Information to the VA, in order to secure his updated private treatment records, to include records from Emory's Midtown Hospital, Dr. Stein, and Dr. Schoborg.  If a release is obtained, the RO must make two (2) attempts to obtain any identified private records unless the response to the first request makes it clear that further requests would be futile.  If records are identified, but not obtained, the RO should (1) inform the Veteran of the records that could not be obtained, (2) inform the Veteran of the steps taken to obtain the records, (3) inform the Veteran that the claim will be adjudicated based on the evidence available, and (4) inform the Veteran that if he obtains and submits the records later, the claim may be readjudicated.
3.  Provide the Veteran with an appropriate VA examination(s) to determine the current nature and severity of his service-connected diabetes and any complications attributable to his diabetes, including, but not limited to, his peripheral neuropathy and tenia pedis, which were granted service connection as secondary to his diabetes.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any necessary diagnostic testing must be conducted.  All pertinent symptomatology and findings must be reported in detail and be evaluated in accordance with VA rating criteria.  The examiner should specifically address the following: 

a.  Whether the Veteran experiences episodes of ketoacidosis or hypoglycemic reactions.  If so, the examiner should note the number of hospitalizations per year or number of visits to a diabetic care provider required as a result of such episodes; and 

b.  Whether the Veteran's diabetes mellitus requires more than one daily injection of insulin or involves the progressive loss of weight and strength. 

c.  The examiner must also evaluate and discuss the severity of all complications of diabetes mellitus that the Veteran experiences, including, but not limited to, hypertension, headaches, chest pain, tinea pedis, erectile dysfunction, peripheral neuropathy, any renal condition, and subjective complaints of blurred vision.  

In addressing what, if any, of these conditions are complications of the Veteran's diabetes, the examiner must reconcile his or her opinions with the opinions provided by the June 2010, March 2015, and July 2015 VA clinicians, as well as address the Veteran's assertions. 

A complete rationale for all opinions must be provided.

4.  Thereafter, readjudicate the issue on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

